DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/952,484 filed on 11/19/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 8, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

“404”,
“406”,
“406b”.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

“306”,
“308”,
“310”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a communication device” in claims 1-3 and 10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a communication device configured to receive a plurality of event signals from at least a first autonomous vehicle that is traversing a path” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of transmitting “the task to a controller of the third autonomous vehicle, in which the controller can be configured to navigate, in response to receiving the task, the third autonomous vehicle to the portion of the path to clear the obstacle according to the task. The communication device can be further configured to receive a signal that the obstacle is cleared from the path.” There is no disclosure of any particular structure, either explicitly or inherently, to transmit. The use of “the task to a controller of the third autonomous vehicle, in which the controller can be configured to navigate, in response to receiving the task, the third autonomous vehicle to the portion of the path to clear the obstacle according to the task. The communication device can be further configured to receive a signal that the obstacle is cleared from the path” is not adequate structure for performing the transmitting function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-10 are also rejected due to their dependency on claim 1.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As the Applicant has invoked 112(f) properly but the specification does not provide a clear linking statement as to what the structural equivalents are, the Applicant’s claim limitations will be afforded their broadest reasonable interpretation.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of, for example, receiving a plurality of event signals from at least a first autonomous vehicle that is traversing a path in claim 1. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 2-10 are also rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claim 1 is directed towards a computing system (machine). Dependent claims 2-10 are also directed towards a computing system (machine). Claim 11 is directed towards a computer-implemented method (process). Dependent claims 12-19 are also directed towards a computer-implemented method (process). Finally, claim 20 is directed towards a non-transitory computer-readable medium (machine).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes. Taking into account claim 11 as one example, the claim recites determining, by the computing system, whether the event signals are indicative of an obstacle in a portion of the path, receiving, by the computing system from at least a second autonomous vehicle, at least one characteristic of the obstacle captured by at least one sensor of the second autonomous vehicle, determining, by the computing system and based on the characteristic of the obstacle, at least one task to clear the obstacle from the portion of the path, and transmitting, by the computing system, the task to at least a third autonomous vehicle. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, the claim encompasses a first driver detecting an obstacle on his/her vehicle’s path, analyzing the characteristics of the obstacle, and assigning a task by submitting a message on a user interface/display to a second driver travelling in a vehicle behind the first driver to remove the obstacle from the path. Thus, the claim recites a mental process.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No. Claim 1 recites five additional element – a communication device, a processor, a second autonomous vehicle, a sensor, and a third autonomous vehicle. All five elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using a generic communication device, processor, second autonomous vehicle, sensor, and third autonomous vehicle. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Regarding claim 11, the claim recites four additional element – a computing system, a second autonomous vehicle, a sensor, and a third autonomous vehicle. All four elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using a generic computing system, second autonomous vehicle, sensor, and third autonomous vehicle. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Finally, regarding claim 20, the claim recites four additional element – a first autonomous vehicle, a second autonomous vehicle, a sensor, and a third autonomous vehicle. All four elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using a generic first autonomous vehicle, second autonomous vehicle, sensor, and third autonomous vehicle. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
On the other hand, claims 1, 11, and 20 recite the additional element of receiving a plurality of event signals from at least a first autonomous vehicle that is traversing a path. 
The receiving step is recited at a high level of generality (i.e. as a general means of transmitting and receiving data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.
This type of abstract idea recited in claims 1-20 is a mental process.
Step Two B: Does the Claim Provide an Inventive Concept
No. Regarding claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a communication device, a processor, a second autonomous vehicle, a sensor, and a third autonomous vehicle amount to no more than mere instructions to apply the exception using a generic communication device, processor, second autonomous vehicle, sensor, and third autonomous vehicle. Mere instructions to apply an exception using a communication device, a processor, a second autonomous vehicle, a sensor, and a third autonomous vehicle cannot provide an inventive concept.
Regarding claim 11, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing system, a second autonomous vehicle, a sensor, and a third autonomous vehicle amount to no more than mere instructions to apply the exception using a generic computing system, second autonomous vehicle, sensor, and third autonomous vehicle. Mere instructions to apply an exception using a computing system, a second autonomous vehicle, a sensor, and a third autonomous vehicle cannot provide an inventive concept.
Finally, regarding claim 20, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a first autonomous vehicle, a second autonomous vehicle, a sensor, and a third autonomous vehicle amount to no more than mere instructions to apply the exception using a generic first autonomous vehicle, second autonomous vehicle, sensor, and third autonomous vehicle. Mere instructions to apply an exception using a first autonomous vehicle, a second autonomous vehicle, a sensor, and a third autonomous vehicle cannot provide an inventive concept.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on transmitting and receiving data and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea.   
Claims 2-10 and 12-19 are merely field of use limitations which simply further limit the abstract idea set forth in claims 1 and 11. These claims do not contain further limitations that make them subject matter eligible.
For example, dependent claim 2 merely recites the well understood, routine and conventional computing functions of data transmission and gathering. These claims do not contain further limitations that make them subject matter eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 102 as being unpatentable over Hance (U.S. Pub. No. 2018/0029797 A1).

Regarding Claim 1:
Hance teaches:
A computing system for autonomous vehicle operation, the computing system comprising:, (“a computing system configured to receive the captured image data. The computing system is further configured to, based on the received image data, generate navigation instructions for navigation of the robotic device within the warehouse environment.” (Hance: Summary – 5th paragraph))
a communication device configured to receive, (“A computer-based warehouse management system (WMS)” (Hance: Detailed Description – 24th paragraph) Examiner Note: The broadest reasonable interpretation determines that the warehouse management system is interpreted to be the communication device based on its ability to communicate with, receive from, and transmit information to the robotic/autonomous vehicles in the warehouse.)
a plurality of event signals from at least a first autonomous vehicle that is traversing a path;, (“Robotic device 302 may include a camera 304, which may be configured to capture image data. The captured image data may be used for one or more purposes discussed herein, such as navigation, obstacle avoidance, item identification, and robotic device identification. Camera 304 may include one or more optical sensors configured to capture visual information, such as size, shape, depth, texture, and color, for example.” (Hance: Detailed Description – 87th paragraph, FIG. 3) Examiner Note: The broadest reasonable interpretation determines that the captured image data is interpreted as the plurality of event signals.)
and a processor in electrical communication with, (“a processor” (Hance: Detailed Description – 108th paragraph))
the communication device and configured to determine whether the event signals are indicative of an obstacle in a portion of the path, wherein the communication device is further configured to: receive, from at least a second autonomous vehicle, at least one characteristic of the obstacle captured by at least one sensor of the second autonomous vehicle, and transmit, to at least a third autonomous vehicle,, (“an example system may utilize multiple pallet jacks collecting and sharing information with a warehouse management system (WMS) and/or amongst one another. In some cases the pallet jacks may be connected to a WMS storing inventory information related to the items, pallets, and shelves, as well as the pallet jacks and other robotic devices operating in the warehouse. The WMS may also coordinate between the pallet jacks to keep an updated list of the locations and other characteristics of the items, pallets, shelves, and robotic devices. In other cases, pallet jacks may form a peer-to-peer network communicating with each other to store and update information related to items, pallets, shelves, and each other.  In one example, a first pallet jack may be carrying a pallet from one location to another in a warehouse. The warehouse may also include a second pallet jack and a WMS to manage the warehouse. While the first pallet jack is carrying the pallet, it may be unable to verify which pallet it is carrying and/or the contents of the pallet. This may be due to the positioning and view of the first pallet jack's camera. Although the first pallet jack could set the pallet down to get a different view, it may be advantageous to verify the identity and/or contents of the pallet via another means. The first pallet jack and/or WMS may transmit a message to the second pallet jack requesting verification of the identity and/or contents of the pallet. The second pallet jack may have a camera with a better view of the pallet, and may be able to scan a barcode or identify the contents of the pallet. This information may then be shared with the WMS and/or first pallet jack.” (Hance: Detailed Description – 38th-39th paragraphs) Examiner Note: The broadest reasonable interpretation determines that the warehouse management system is interpreted to be the communication device based on its ability to communicate with, receive from, and transmit information to the robotic/autonomous vehicles in the warehouse. Furthermore, the broadest reasonable interpretation determines that the items, pallets, and shelves are interpreted to be the obstacles in the warehouse and that the pallet jacks are the autonomous vehicles in this case.)
at least one task to clear the obstacle from the portion of the path;, (“Items and pallets may be transported from location to location within the warehouse. In one example, an autonomous pallet jack may be tasked with moving a pallet of items from a first location to a second location.” (Hance: Detailed Description – 36th paragraph) Examiner Note: The broadest reasonable interpretation determines that the pallet is the obstacle in this case and that moving the pallet from a first location to a second location is interpreted as clearing the obstacle from the portion of the path.)
and wherein the processor is further configured to determine,, (“a processor” (Hance: Detailed Description – 108th paragraph))
based on the characteristic of the obstacle,, (“information related to the items, pallets, and shelves” (Hance: Detailed Description – 24th paragraph) Examiner Note: The broadest reasonable interpretation determines that the items, pallets, and shelves are interpreted to be the obstacles in the warehouse.)
the at least one task to be transmitted by the communication device., (“In some examples, warehouse management system 150 may include a central planning system that assigns tasks to different robotic devices within fleet 100.” (Hance: Detailed Description – 56th paragraph, FIG. 1B) Examiner Note: The broadest reasonable interpretation determines that the warehouse management system is interpreted to be the communication device based on its ability to communicate with, receive from, and transmit information to the robotic/autonomous vehicles in the warehouse.)
Regarding Claim 2:
Hance, as shown in the rejection above, discloses the limitations of claim 1. Hance further teaches:
The computing system of claim 1, wherein the communication device is further configured to transmit the task to, (“In some examples, warehouse management system 150 may include a central planning system that assigns tasks to different robotic devices within fleet 100.” (Hance: Detailed Description – 56th paragraph, FIG. 1B) Examiner Note: The broadest reasonable interpretation determines that the warehouse management system is interpreted to be the communication device based on its ability to communicate with, receive from, and transmit information to the robotic/autonomous vehicles in the warehouse.)
[…] a controller of the third autonomous vehicle, the controller being configured to navigate, in response to receiving the task, the third autonomous vehicle to the portion of the path to […], (“The control system also includes means for, based on the received image data, generating navigation instructions for navigation of the robotic device within the warehouse environment. The control system further includes means for analyzing the received image data to detect one or more on-item visual identifiers corresponding to one or more of the inventory items. The control system still further includes, for each detected visual identifier, means for (i) using the image data as a basis for determining a warehouse location of the inventory item corresponding to the detected visual identifier, (ii) comparing the determined warehouse location of the corresponding inventory item to an expected location of the corresponding inventory item, and (iii) initiating an action based on the comparison between the determined warehouse location and the expected location.” (Hance: Summary – 7th paragraph))
[…] clear the obstacle according to the task., (“Items and pallets may be transported from location to location within the warehouse. In one example, an autonomous pallet jack may be tasked with moving a pallet of items from a first location to a second location.” (Hance: Detailed Description – 36th paragraph) Examiner Note: The broadest reasonable interpretation determines that the pallet is the obstacle in this case and that moving the pallet from a first location to a second location is interpreted as clearing the obstacle.)
Regarding Claim 3:
Hance, as shown in the rejection above, discloses the limitations of claim 1. Hance further teaches:
The computing system of claim 1, wherein the communication device is further configured to receive a signal that the obstacle is cleared from the path., (“In some examples, warehouse management system 150 may include a central planning system that assigns tasks to different robotic devices within fleet 100. The central planning system may employ various scheduling algorithms to determine which devices will complete which tasks at which times.” (Hance: Detailed Description – 56th paragraph, FIG. 1B) Examiner Note: The broadest reasonable interpretation determines that the warehouse management system is interpreted to be the communication device based on its ability to communicate with, receive from, and transmit information to the robotic/autonomous vehicles in the warehouse.)
Regarding Claim 4:
Hance, as shown in the rejection above, discloses the limitations of claim 1. Hance further teaches:
The computing system of claim 1, wherein the plurality of event signals indicate at least one of: (i) decreased speed of the first autonomous vehicle while traversing the path; (ii) increased congestion of vehicles or humans in the path; (iii) deviation of the first autonomous vehicle from the path; or (iv) collision with the obstacle., (“Robotic device 302 may include a camera 304, which may be configured to capture image data. The captured image data may be used for one or more purposes discussed herein, such as navigation, obstacle avoidance, item identification, and robotic device identification. Camera 304 may include one or more optical sensors configured to capture visual information, such as size, shape, depth, texture, and color, for example.” (Hance: Detailed Description – 87th paragraph, FIG. 3) Examiner Note: The broadest reasonable interpretation determines that the captured image data is interpreted as the plurality of event signals.)
Regarding Claim 5:
Hance, as shown in the rejection above, discloses the limitations of claim 1. Hance further teaches:
The computing system of claim 1, wherein the at least one sensor comprises at least one of a camera, a LiDAR sensor, or a depth sensor., (“Robotic device 302 may include a camera 304, which may be configured to capture image data. The captured image data may be used for one or more purposes discussed herein, such as navigation, obstacle avoidance, item identification, and robotic device identification. Camera 304 may include one or more optical sensors configured to capture visual information, such as size, shape, depth, texture, and color, for example. In one embodiment, camera 304 may include a stereo pair of lenses, which may operate in tandem to provide a 3D image of the field of view of the camera. Camera 304 may also or alternatively include one or more lenses, RADAR sensors, LIDAR sensors, 3D sensors, or other type of sensing equipment.” (Hance: Detailed Description – 87th paragraph, FIG. 3))
Regarding Claim 6:
Hance, as shown in the rejection above, discloses the limitations of claim 1. Hance further teaches:
The computing system of claim 1, wherein the at least one characteristic of the obstacle comprises, (“information related to the items, pallets, and shelves” (Hance: Detailed Description – 24th paragraph) Examiner Note: The broadest reasonable interpretation determines that the items, pallets, and shelves are interpreted to be the obstacles in the warehouse.)
[…] at least one of a size of the obstacle, a shape of the obstacle, a weight of the obstacle, or a type of the obstacle., (“verify the identity and/or contents of the pallet” (Hance: Detailed Description – 39th paragraph))
Regarding Claim 7:
Hance, as shown in the rejection above, discloses the limitations of claim 1. Hance further teaches:
The computing system of claim 1, wherein at least two of the group consisting of the first autonomous vehicle, the second autonomous vehicle, and the third autonomous vehicle are a same autonomous vehicle., (“In order to fix these problems, as well as others, an example system may utilize multiple pallet jacks collecting and sharing information with a warehouse management system (WMS) and/or amongst one another. In some cases the pallet jacks may be connected to a WMS storing inventory information related to the items, pallets, and shelves, as well as the pallet jacks and other robotic devices operating in the warehouse. The WMS may also coordinate between the pallet jacks to keep an updated list of the locations and other characteristics of the items, pallets, shelves, and robotic devices. In other cases, pallet jacks may form a peer-to-peer network communicating with each other to store and update information related to items, pallets, shelves, and each other. In one example, a first pallet jack may be carrying a pallet from one location to another in a warehouse. The warehouse may also include a second pallet jack and a WMS to manage the warehouse.” (Hance: Detailed Description – 38th-39th paragraphs))
Regarding Claim 9:
Hance, as shown in the rejection above, discloses the limitations of claim 1. Hance further teaches:
The computing system of claim 1, wherein the processor,, (“a processor” (Hance: Detailed Description – 108th paragraph))
[…] in determining whether the event signals are indicative of an obstacle, is further configured to determine whether the event signals are indicative of vehicle events not within a set of defined events associated with traversal of the path., (“Robotic device 302 may include a camera 304, which may be configured to capture image data. The captured image data may be used for one or more purposes discussed herein, such as navigation, obstacle avoidance, item identification, and robotic device identification. Camera 304 may include one or more optical sensors configured to capture visual information, such as size, shape, depth, texture, and color, for example.” (Hance: Detailed Description – 87th paragraph, FIG. 3) Examiner Note: The broadest reasonable interpretation determines that the captured image data is interpreted as the plurality of event signals. Furthermore, the broadest reasonable interpretation determines that robotic device identification is considered a vehicle event not within a set of defined events associated with traversal of the path.)
Regarding Claim 10:
Hance, as shown in the rejection above, discloses the limitations of claim 1. Hance further teaches:
The computing system of claim 1, wherein the processor,, (“a processor” (Hance: Detailed Description – 108th paragraph))
[…] in determining the at least one task to be transmitted by the communication device, […], (“In some examples, warehouse management system 150 may include a central planning system that assigns tasks to different robotic devices within fleet 100.” (Hance: Detailed Description – 56th paragraph, FIG. 1B) Examiner Note: The broadest reasonable interpretation determines that the warehouse management system is interpreted to be the communication device based on its ability to communicate with, receive from, and transmit information to the robotic/autonomous vehicles in the warehouse.)
[…] is further configured to compare the characteristic of the obstacle to a characteristic of a known obstacle., (“Some examples may include pallet jacks that can measure the weight of pallets they are carrying. The measured weight may be used as an indicator that a first pallet jack should request that a second pallet jack verify the contents of the first pallet jack. An expected weight of the pallet may be stored by the WMS. The pallet jack may weigh a pallet to determine an actual weight. When a discrepancy between the expected weight and actual weight is detected, the pallet jack and/or WMS may take action. This action may include dispatching a second pallet jack to verify the pallet and/or contents of the pallet. It may also include causing the pallet jack to bring the pallet to predetermined location or along a predetermined route, such that one or more cameras or other devices can verify the pallet and/or contents of the pallet.” (Hance: Detailed Description – 41st paragraph) Examiner Note: The broadest reasonable interpretation determines that the pallet represents the obstacle in this case. Furthermore, the broadest reasonable interpretation determines that the determination of the discrepancy between the expected weight and actual weight of the pallet is equivalent to the comparison of the characteristic of the obstacle to a characteristic of a known obstacle.)
Regarding Claim 11:
Hance teaches:
A computer-implemented method for autonomous vehicle operation, the method comprising:, (“The program code may include one or more instructions executable by a processor for implementing specific logical functions or actions in the method or technique. The program code and/or related data may be stored on any type of computer readable medium such as a storage device including a disk or hard drive or other storage medium.” (Hance: Detailed Description – 120th paragraph))
receiving, by a computing system, a plurality of event signals from at least a first autonomous vehicle that is traversing a path; determining, by the computing system, whether the event signals are indicative of an obstacle in a portion of the path; receiving, by the computing system from at least a second autonomous vehicle, at least one characteristic of the obstacle captured by at least one sensor of the second autonomous vehicle; determining, by the computing system and based on the characteristic of the obstacle,, (“In another example, a system is disclosed. The system includes a robotic device deployed in a warehouse environment, wherein a plurality of inventory items are located within the warehouse environment. The system also includes a camera mounted on the robotic device, wherein the camera is configured to capture image data. The system also includes a computing system configured to receive the captured image data. The computing system is further configured to, based on the received image data, generate navigation instructions for navigation of the robotic device within the warehouse environment. The computing system is yet further configured to analyze the received image data to detect one or more on-item visual identifiers corresponding to one or more of the inventory items. The computing system is still further configured to, for each detected visual identifier, (i) use the image data as a basis for determining a warehouse location of the inventory item corresponding to the detected visual identifier, (ii) compare the determined warehouse location of the corresponding inventory item to an expected location of the corresponding inventory item, and (iii) initiate an action based on the comparison between the determined warehouse location and the expected location.” (Hance: Summary – 5th paragraph) Examiner Note: The broadest reasonable interpretation determines that the captured image data is interpreted as the plurality of event signals. Furthermore, the broadest reasonable interpretation determines that the inventory items are interpreted to be the obstacles in the warehouse and that the robotic device is the autonomous vehicle in this case.)
at least one task to clear the obstacle from the portion of the path;, (“Items and pallets may be transported from location to location within the warehouse. In one example, an autonomous pallet jack may be tasked with moving a pallet of items from a first location to a second location.” (Hance: Detailed Description – 36th paragraph) Examiner Note: The broadest reasonable interpretation determines that the pallet is the obstacle in this case and that moving the pallet from a first location to a second location is interpreted as clearing the obstacle from the portion of the path.)
and transmitting, by the computing system, the task to at least a third autonomous vehicle., (“robotic device 302 may move based on commands from a computing system communicatively coupled to robotic device 302.” (Hance: Detailed Description – 81st paragraph, FIG. 3))
Regarding Claim 12:
Hance, as shown in the rejection above, discloses the limitations of claim 11. Hance further teaches:
The method of claim 11, wherein the task is transmitted to a controller of the third autonomous vehicle, and further comprising: navigating, by the controller in response to receiving the task, the third autonomous vehicle to the portion of the path to, (“The control system also includes means for, based on the received image data, generating navigation instructions for navigation of the robotic device within the warehouse environment. The control system further includes means for analyzing the received image data to detect one or more on-item visual identifiers corresponding to one or more of the inventory items. The control system still further includes, for each detected visual identifier, means for (i) using the image data as a basis for determining a warehouse location of the inventory item corresponding to the detected visual identifier, (ii) comparing the determined warehouse location of the corresponding inventory item to an expected location of the corresponding inventory item, and (iii) initiating an action based on the comparison between the determined warehouse location and the expected location.” (Hance: Summary – 7th paragraph))
[…] clear the obstacle according to the task., (“Items and pallets may be transported from location to location within the warehouse. In one example, an autonomous pallet jack may be tasked with moving a pallet of items from a first location to a second location.” (Hance: Detailed Description – 36th paragraph) Examiner Note: The broadest reasonable interpretation determines that the pallet is the obstacle in this case and that moving the pallet from a first location to a second location is interpreted as clearing the obstacle.)
Regarding Claim 13:
Hance, as shown in the rejection above, discloses the limitations of claim 11. Hance further teaches:
The method of claim 11, further comprising: receiving, by the computing system,, (“a computing system configured to receive” (Hance: Summary – 5th paragraph))
[…] a signal that the obstacle is cleared from the path., (“The central planning system may employ various scheduling algorithms to determine which devices will complete which tasks at which times.” (Hance: Detailed Description – 56th paragraph, FIG. 1B))
Regarding Claim 14:
Hance, as shown in the rejection above, discloses the limitations of claim 11. Hance further teaches:
The method of claim 11, wherein the plurality of event signals indicate at least one of: (i) decreased speed of the first autonomous vehicle while traversing the path; (ii) increased congestion of vehicles or humans in the path; (iii) deviation of the first autonomous vehicle from the path; or (iv) collision with the obstacle., (“Robotic device 302 may include a camera 304, which may be configured to capture image data. The captured image data may be used for one or more purposes discussed herein, such as navigation, obstacle avoidance, item identification, and robotic device identification. Camera 304 may include one or more optical sensors configured to capture visual information, such as size, shape, depth, texture, and color, for example.” (Hance: Detailed Description – 87th paragraph, FIG. 3) Examiner Note: The broadest reasonable interpretation determines that the captured image data is interpreted as the plurality of event signals.)
Regarding Claim 15:
Hance, as shown in the rejection above, discloses the limitations of claim 11. Hance further teaches:
The method of claim 11, wherein the at least one sensor comprises at least one of a camera, a LiDAR sensor, or a depth sensor., (“Robotic device 302 may include a camera 304, which may be configured to capture image data. The captured image data may be used for one or more purposes discussed herein, such as navigation, obstacle avoidance, item identification, and robotic device identification. Camera 304 may include one or more optical sensors configured to capture visual information, such as size, shape, depth, texture, and color, for example. In one embodiment, camera 304 may include a stereo pair of lenses, which may operate in tandem to provide a 3D image of the field of view of the camera. Camera 304 may also or alternatively include one or more lenses, RADAR sensors, LIDAR sensors, 3D sensors, or other type of sensing equipment.” (Hance: Detailed Description – 87th paragraph, FIG. 3))
Regarding Claim 16:
Hance, as shown in the rejection above, discloses the limitations of claim 11. Hance further teaches:
The method of claim 11, wherein the at least one characteristic of the obstacle comprises, (“information related to the items, pallets, and shelves” (Hance: Detailed Description – 24th paragraph) Examiner Note: The broadest reasonable interpretation determines that the items, pallets, and shelves are interpreted to be the obstacles in the warehouse.)
[…] at least one of a size of the obstacle, a shape of the obstacle, a weight of the obstacle, or a type of the obstacle., (“verify the identity and/or contents of the pallet” (Hance: Detailed Description – 39th paragraph))
Regarding Claim 17:
Hance, as shown in the rejection above, discloses the limitations of claim 11. Hance further teaches:
The method of claim 11, wherein at least two of the group consisting of the first autonomous vehicle, the second autonomous vehicle, and the third autonomous vehicle are a same autonomous vehicle., (“In order to fix these problems, as well as others, an example system may utilize multiple pallet jacks collecting and sharing information with a warehouse management system (WMS) and/or amongst one another. In some cases the pallet jacks may be connected to a WMS storing inventory information related to the items, pallets, and shelves, as well as the pallet jacks and other robotic devices operating in the warehouse. The WMS may also coordinate between the pallet jacks to keep an updated list of the locations and other characteristics of the items, pallets, shelves, and robotic devices. In other cases, pallet jacks may form a peer-to-peer network communicating with each other to store and update information related to items, pallets, shelves, and each other. In one example, a first pallet jack may be carrying a pallet from one location to another in a warehouse. The warehouse may also include a second pallet jack and a WMS to manage the warehouse.” (Hance: Detailed Description – 38th-39th paragraphs))
Regarding Claim 19:
Hance, as shown in the rejection above, discloses the limitations of claim 11. Hance further teaches:
The method of claim 11, wherein determining whether the event signals are indicative of an obstacle comprises: determining whether the event signals are indicative of vehicle events not within a set of defined events associated with traversal of the path., (“Robotic device 302 may include a camera 304, which may be configured to capture image data. The captured image data may be used for one or more purposes discussed herein, such as navigation, obstacle avoidance, item identification, and robotic device identification. Camera 304 may include one or more optical sensors configured to capture visual information, such as size, shape, depth, texture, and color, for example.” (Hance: Detailed Description – 87th paragraph, FIG. 3) Examiner Note: The broadest reasonable interpretation determines that the captured image data is interpreted as the plurality of event signals. Furthermore, the broadest reasonable interpretation determines that robotic device identification is considered a vehicle event not within a set of defined events associated with traversal of the path.)
Regarding Claim 20:
Hance teaches:
A non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more computer processors, cause the computer processors to perform operations comprising:, (“The program code may include one or more instructions executable by a processor for implementing specific logical functions or actions in the method or technique. The program code and/or related data may be stored on any type of computer readable medium such as a storage device including a disk or hard drive or other storage medium. The computer readable medium may also include non-transitory computer readable media such as computer-readable media that stores data for short periods of time like register memory, processor cache, and random access memory (RAM).” (Hance: Detailed Description – 120th-121st paragraphs))
receiving a plurality of event signals from at least a first autonomous vehicle that is traversing a path; determining whether the event signals are indicative of an obstacle in a portion of the path; receiving, from at least a second autonomous vehicle, at least one characteristic of the obstacle captured by at least one sensor of the second autonomous vehicle; determining, based on the characteristic of the obstacle,, (“an example system may utilize multiple pallet jacks collecting and sharing information with a warehouse management system (WMS) and/or amongst one another. In some cases the pallet jacks may be connected to a WMS storing inventory information related to the items, pallets, and shelves, as well as the pallet jacks and other robotic devices operating in the warehouse. The WMS may also coordinate between the pallet jacks to keep an updated list of the locations and other characteristics of the items, pallets, shelves, and robotic devices. In other cases, pallet jacks may form a peer-to-peer network communicating with each other to store and update information related to items, pallets, shelves, and each other.  In one example, a first pallet jack may be carrying a pallet from one location to another in a warehouse. The warehouse may also include a second pallet jack and a WMS to manage the warehouse. While the first pallet jack is carrying the pallet, it may be unable to verify which pallet it is carrying and/or the contents of the pallet. This may be due to the positioning and view of the first pallet jack's camera. Although the first pallet jack could set the pallet down to get a different view, it may be advantageous to verify the identity and/or contents of the pallet via another means. The first pallet jack and/or WMS may transmit a message to the second pallet jack requesting verification of the identity and/or contents of the pallet. The second pallet jack may have a camera with a better view of the pallet, and may be able to scan a barcode or identify the contents of the pallet. This information may then be shared with the WMS and/or first pallet jack.” (Hance: Detailed Description – 38th-39th paragraphs) Examiner Note: The broadest reasonable interpretation determines that the items, pallets, and shelves are interpreted to be the obstacles in the warehouse and that the pallet jacks are the autonomous vehicles in this case.)
at least one task to clear the obstacle from the portion of the path;, (“Items and pallets may be transported from location to location within the warehouse. In one example, an autonomous pallet jack may be tasked with moving a pallet of items from a first location to a second location.” (Hance: Detailed Description – 36th paragraph) Examiner Note: The broadest reasonable interpretation determines that the pallet is the obstacle in this case and that moving the pallet from a first location to a second location is interpreted as clearing the obstacle from the portion of the path.)
and transmitting the task to at least a third autonomous vehicle., (“assigns tasks to different robotic devices within fleet 100.” (Hance: Detailed Description – 56th paragraph, FIG. 1B))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hance (U.S. Pub. No. 2018/0029797 A1) in view of Ryan (U.S. Pub. No. 2019/0324456 A1).

Regarding Claim 8:
Hance, as shown in the rejection above, discloses the limitations of claim 1. Hance does not teach but Ryan teaches:
The computing system of claim 1, wherein the at least one task is included in a task list for the third autonomous vehicle., (“wherein the task planning module is configured to identify, via the processor, a plurality of tasks to be performed by the vehicle, wherein the task planning module is configured to generate, via the processor, a task assignment list from the plurality of tasks” (Ryan: Summary of the Disclosure – 5th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Hance with these above aforementioned teachings from Ryan in order to create an efficient and user-friendly system and method for autonomous vehicle operation. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hance’s inventory management system with Ryan’s adaptive autonomy system architecture as “the use of Unmanned Aerial vehicles (UAVs) and Unmanned Aerial Systems (UASs) has grown in recent years and such UAVs and SUASs are employed in a wide variety of applications, including both military and civilian uses. Research is continually being performed to improve UAS autonomy.” (Ryan: Background – 2nd paragraph) Combining Hance and Ryan would therefore create an effective autonomous system as “a need exists for improved autonomy systems for vehicles and other systems.” (Ryan: Background – 3rd paragraph)
Regarding Claim 18:
Hance, as shown in the rejection above, discloses the limitations of claim 11. Hance does not teach but Ryan teaches:
The method of claim 11, wherein the at least one task is included in a task list for the third autonomous vehicle., (“wherein the task planning module is configured to identify, via the processor, a plurality of tasks to be performed by the vehicle, wherein the task planning module is configured to generate, via the processor, a task assignment list from the plurality of tasks” (Ryan: Summary of the Disclosure – 5th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Hance with these above aforementioned teachings from Ryan in order to create an efficient and user-friendly system and method for autonomous vehicle operation. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hance’s inventory management system with Ryan’s adaptive autonomy system architecture as “the use of Unmanned Aerial vehicles (UAVs) and Unmanned Aerial Systems (UASs) has grown in recent years and such UAVs and SUASs are employed in a wide variety of applications, including both military and civilian uses. Research is continually being performed to improve UAS autonomy.” (Ryan: Background – 2nd paragraph) Combining Hance and Ryan would therefore create an effective autonomous system as “a need exists for improved autonomy systems for vehicles and other systems.” (Ryan: Background – 3rd paragraph)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.R.C./Examiner, Art Unit 3667    

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667